DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
Applicant’s election, with traverse, of Group I, claims 1-14 and 17-20, drawn to a cell line, wherein the cells of the cell line are HEK293 cells, and wherein a tetracycline repressor (Tet-R) is expressed under the control of a cellular or partly cellular promoter, and election of CAG promoter from species of promoter in claim 6, election of G418 (viewed as election of selection marker) from species for gene mutation/functional protein OR selection marker in claim 8, election of E1-A from species for identity of viral gene in claim 10, election of strings encoding for neo-epitopes from species for identity of heterologous gene in claim 14, and election of adenoviral genome from species for identity of viral genome in claim 19, in the reply filed on September 5, 2022 are acknowledged.  The traversal is on undisclosed ground. This is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Rejoinder
The species election requirement for gene mutation/functional protein OR selection marker in claim 8, and for identity of heterologous gene in claim 14, as set forth in the Office action mailed on July 11, 2022, has been reconsidered in view of the prior art. Hygromycin is rejoined as a selection marker in claim 8, and a viral gene is rejoined as a heterologous gene in claim 14.
Claim Status
Claims 1-20 are pending. Claims 2-16 are amended. Claims 17-20 are new.  Claims 15-16 are withdrawn. Claims 1-14 and 17-20 are under current examination. 
Priority
This application claims benefit as a 371 from PCT/EP2018/079341 (filed 10/25/2018). The application claims benefit from foreign application EP17198339.8 (filed 10/25/2017). The instant application has been granted the earliest benefit date, 10/25/2017, from the foreign application EP17198339.8.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2020 and 07/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The corresponding signed and initialed PTO form 1449 has been mailed with this action.  

Claim Rejections - 35 USC § 112a

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, to make and/or use the invention.
The specification fails to provide an adequate written description of the invention and fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are:  (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
The specification lacks complete deposit information for the HEK293 derived cell line M9 deposited on August 9, 2017 with ECACC under the accession number 17080901.  Because it is not clear that the cell line M9 possessing the properties of the HEK293 cells with Tet-R expression under the control of a CAG promoter, designated ECACC accession #17080901, is known and publicly available or can be reproducibly isolated without undue experimentation, and because the invention of claim 12 claims the cell line deposited with ECACC under accession #17080901, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production of the cell line deposited with ECACC under accession #17080901 necessary to practice the instant invention or filing of evidence of deposit is required.  Without a publicly available deposit of the above cell line deposited with ECACC under accession #17080901, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the cell line deposited with ECACC under accession #17080901 is an unpredictable event.  Applicants must comply with the criteria set forth in 37 CFR 1.801-1.809.

If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific cell lines have been deposited under the Budapest Treaty, that the cell lines will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the cell lines will be replaced should they ever become non-viable, would satisfy the deposit requirement made herein.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number.
For each deposit made pursuant to these regulations, the specification shall contain:
The accession number for the deposit;
The date of the deposit;
A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
The name and address of the depository.
A viability statement for each deposit of a biological material not made under the Budapest Treaty on the International Recognition of the deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain: 
The name and address of the depository; 
The name and address of the depositor; 
The date of deposit; 
The identity of the deposit and the accession number given by the depository; 
The date of the viability test; 
The procedures used to obtain a sample if the test is not done by the depository; and 
A statement that the deposit is capable of reproduction. 
Applicant must assure that:
Access to the deposit will be available during pendency of the patent application making reference to the deposit.
All restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.

In the instant case, it is not clear that the deposit was made under the terms of the Budapest Treaty, nor is there available a viability statement, i.e. one certifying that the deposit was viable at the time of the deposit or a certificate verifying such from the depository. A statement stating that the cell lines will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the cell lines will be replaced should they ever become non-viable is also needed.

As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit along with the necessary statements in order to meet the criteria set forth in 37 CFR 1.801-1.809.
Applicant’s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) and 37 CRF 1.801-1.809 for further information concerning deposit practice.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8-11, 13-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al (WO 2007/073513A2, cited in IDS 04/27/2020) in view of Hejnar et al (Virology, 1999, 255(1): 171-81, abstract. Cited in IDS 04/27/2020) and Chen et al (PLoS ONE, 2011, 6(8): e23376, PTO-892).

Claim 1 is directed to a cell line, wherein the cells of the cell line are HEK293 cells, and wherein a tetracycline repressor (Tet-R) is expressed under the control of a cellular or partly cellular promoter. Claim 2 limits the cellular promoter is a eukaryotic promoter and the partly cellular promoter comprises parts of one or more eukaryotic promoters and parts of one or more non-cellular. Claim 17 further limits the non-cellular promoters are viral promoters. Claims 6 and 11 limit the promoter to be the CAG promoter. 
 With respect to claim 1, limitations of HEK293 cells with Tet-R expression, Gall teaches a cell for propagating adenoviral vectors encoding inhibitory gene products. Gall teaches in Example 1 modified HEK293 cells expressing TetR (293TetR) and modified HEK293-ORF6 cells (HEK293 cells that express the Ad5 E4 ORF6 protein) expressing TetR (293-ORF6TetR) ([0073] lines 1-3). Gall teaches that TetR expression is under Rous Sarcoma Virus (RSV) promoter ([0073] line 3).   
However, with respect to claim 1, limitation of promoter, and claims 2, 17, 6 and 11, Gall does not teach TetR expression is under the control of a cellular or partly cellular promoter nor teach the promoter is CAG promoter.
Hejnar compares RSV promoter-driven transcription being inhibited by in vitro methylation in chicken cells and mammalian cells. Hejnar teaches that RSV promoter is more sensitive to methylation in mammalian cells, where “the low density methylation is sufficient for full inhibition” (abstract, line 7). Time course of inhibition also shows that the methylated RSV LTR-driven reporter is “immediately inhibited in mammalian cells” (abstract, line 8). 
Chen teaches a comparison of 9 ubiquitous promoter activity driving a reporter gene at single copy integration at the Rosa26 locus in ES cells and HEK293T cells. Chen teaches that “the compound promoter, CAG, was found to yield the highest levels of expression at approximately 9-10 fold the level of the endogenous ROSA26 promoter” (page 6, col 2, lines 1-3) in both ES cells (Figures 2-3, Table 1) and HEK293T cells (Figure S2, the last page). CAG promoter is a partially cellular promoter comprising a cytomegalovirus (CMV) early enhancer element, a chicken beta-actin promoter and a rabbit beta-globin splice acceptor, related to claims 1-2, 6, 11 and 17. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HEK293 cells expressing TetR under control of RSV promoter disclosed by Gall, by substituting the RSV promoter with CAG promoter disclosed by Chen to make HEK293 cells with improved TetR expression with a reasonable expectation of success. Since RSV promoter is sensitive to methylation-directed transcription inhibition in mammalian cells (taught by Hejnar) and the CAG promoter yields the highest levels of expression in HEK293T cells among 9 ubiquitous promoters (taught by Chen), one of ordinary skill in the art would have been motivated to make this modification in order to obtain stable and high level of TetR expression to achieve tight control of heterologous gene with TetO elements.
With respect to claim 5, directed to 293 cells expressing TetR wherein the Tet-R represses transcription of genes comprising in their promoters one or more Tetracycline Operators (TetOs) in the presence or absence of tetracycline or a tetracycline analog, Gall teaches in Example 1 “to determine whether the lower protein levels observed with the tetR/tetO system were due to reduced levels of transcription, the relative steady-state levels of GFP mRNA were determined by Northern blot analysis of cells productively infected with 1 or 10 focus forming units (FFU) per cell of AdtetO.f.11D. Steady-state GFP mRNA was reduced early (6 hours post-infection or h.p.i.) and late (24 h.p.i.) in 293-ORF6TetR cells compared to 293-ORF6. Thus, the lower level of protein products during virus replication was due to repression of transcription” ([0075]).
With respect to claim 8,  directed to 293 cells expressing TetR further comprising a gene encoding a selection marker of hygromycin, Gall teaches the 293 cells and 293-ORF6 cells are transfected with pRSV-TetR.hyg plasmid and “the transfected cell populations were maintained under hygromycin selection” ([0073], line 5) and “after 24 hours the cells were split to ten 10 cm dishes and incubated in 250 μg/ml hygromycin” ([0073, last sentence).
With respect to claim 9, directed to 293 cell line expressing TetR wherein the Tet-R gene is stably integrated into its genome, Gall teaches in Example 1 “to generate the stable transfectant cell line, 293-ORF6NT, 293-ORF6 cells were transfected with 2 μg of HpaI-linearized pRSVTetR.hyg plasmid. After 24 hours the cells were split to ten 10 cm dishes and incubated in 250 μg/ml hygromycin” ([0073, line 8]).
With respect to claim 10 and 18, directed to 293 cells expressing TetR wherein the cells express at least one viral gene that is required for the formation of infectious virus particles, which is selected from E1-A and E1-B, Gall teaches in Example 1 TetR-expressing HEK293 cells (293TetR). It is known to one of ordinary skill in the art before the effective filing date of the claimed invention that HEK293 cells were generated by transfection of human embryonic kidney cells with sheared adenovirus 5 DNA fragments, resulted in a 4344 bp of the left arm of the viral genome, which is 100% identical to the SEQ ID NO: 1 in the instant application, being integrated into chromosome 19 of HEK293 cells. This viral sequence contains E1-A and E1-B viral gene sequence of adenovirus 5. Thus Gall teaches the viral gene E1-A and E1-B in 293 cells expressing TetR.
With respect to claim 13, directed to 293 cell line expressing TetR further comprising a viral genome capable of assembling into an infectious viral particle and comprising at least one heterologous gene under the control of a promoter comprising one or more Tetracycline Operators (TetO), Gall teaches TetR expressing HEK293 cells, wherein HEK293 cells contain a 4344 bp piece of the left arm of the viral genome of adenovirus 5. Gall also teaches heterologous genes under control of CMV-TetO such as TGFbeta (Example 3, [0082]), HIV envelope gene gp140 (Example 4, [0085]-[0086]), and human inducible nitric oxide synthase (iNOS) (Example 5, [0090]).
With respect to claim 14, further limiting the heterologous gene being selected from the group consisting of viral genes, Gall teaches the Tet-R expressing HEK293 cells further comprise heterologous genes such as HIV envelope gene gp140 (Example 4, [0085]-[0086]).
With respect to claim 19, further limiting an adenoviral genome, as stated supra, Gall teaches the viral genome is an adenovirus 5 genome. 
With respect to claim 20, further limiting that the heterologous gene is toxic to the cell or interferes with the viral replication cycle, Gall teaches heterologous genes under control of CMV-TetO that are toxic to cell or interfere with propagation of viable adenoviral vectors such as TGFbeta (Example 3, [0082]), HIV envelope gene gp140 (Example 4, [0085]-[0086]), and human inducible nitric oxide synthase (iNOS) (Example 5, [0090]).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gall et al (WO 2007/073513A2, cited in IDS 04/27/2020) in view of Hejnar et al (Virology, 1999, 255(1): 171-81, abstract. Cited in IDS 04/27/2020) and Chen et al (PLoS ONE, 2011, 6(8): e23376, PTO-892), as applied to claim 1 above, and further in view of Luo et al (Stem Cells Translational Medicine, 2014; 3:821–835. PTO-892).
Claim 3 is directed to a 293 cell line expressing Tet-R under control of a cellular or partially cellular promoter wherein Tet-R is expressed in at least 90% of the cells of the cell line. 
Gall teaches a 293 cell line expressing Tet-R under control of an RSV promoter. Hejnar teaches that the RSV promoter is sensitive to methylation mediated inhibition. Chen teaches CAG promoter yields the highest level of reporter expression in ES cells and HEK293T cells compared to other 8 ubiquitous promoters (see above). 
However, Gall, Hejnar and Chen do not teach the percentage of cells expressing Tet-R.
Luo teaches two human iPS cell lines with CAG driven EGFP reporter cassette integrated into genome (abstract, Figure 5A). Luo teaches that two clones “showed almost homogeneous expression of EGFP (96% by FACS analysis; Fig. 5B)” (page 830, col 1, para 2, line 29). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HEK293 cells expressing Tet-R under control of a cellular or partially cellular promoter disclosed by Gall, Hejnar and Chen, by assaying the percentage of cells expressing inserted gene under control of the promoter disclosed by Luo to assay the percentage of HEK293 cells expressing Tet-R with a reasonable expectation of success. Since Luo uses the same CAG promoter and the CAG promoter behaves similarly between ES cells and HEK293 cells (disclosed by Chen in Figures 2-3 and S2) , one of ordinary skill in the art would have been motivated to make this modification in order to assay Tet-R expression in transfected HEK293 cells to obtain a 293 cell line with high percentage of Tet-R expressing cells. Furthermore, since the HEK293 cells of Gall are “stable” transfectants of the Tet-R nucleic acid, there was a reasonable expectation of success that at least 90% of the cells expressed Tet-R because they had been selected for the presence of this heterologous nucleic acid (Gall, [0073, line 8]).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gall et al (WO 2007/073513A2, cited in IDS 04/27/2020) in view of Hejnar et al (Virology, 1999, 255(1): 171-81, abstract. Cited in IDS 04/27/2020) and Chen et al (PLoS ONE, 2011, 6(8): e23376, PTO-892), as applied to claim 1 above, and further in view of Kosuga et al (Cell Transplantation, 2000, 9: 675-680. PTO-892).
Claim 4 is directed to a 293 cell line expressing Tet-R under control of a cellular or partially cellular promoter wherein Tet-R expression is stable over time. In Specification, it reads “preferably, stable over time means stable for at least 40 passages” (page 9, line 12) and “40 passages correspond to 120-280 days” (page 9, line 17). Stable means “an increase or decrease of not more than 50%, … of the average expression level during passages 10-20” (page 9, line 30). 
With respect to claim 4, Gall teaches a 293 cell line expressing Tet-R under control of an RSV promoter. Hejnar teaches that the RSV promoter is sensitive to methylation mediated inhibition. Chen teaches CAG promoter yields the highest level of reporter expression in ES cells and HEK293T cells compared to other 8 ubiquitous promoters (see above). 
However, Gall, Hejnar and Chen do not teach the Tet-R expression is stable over time. 
Kosuga teaches rat hepatocytes stably transfected with CAG promoter-driven human bilirubin UDP-glucuronosyltransferase (BUGT) (Figure 1). These cells are injected into the spleen of rats and their activities are monitored for 120 days. Kosuga teaches a “40-45% reduction (in the serum bilirubin level) was maintained throughout the duration of the study (120 days) (Fig. 4). These results suggested that the CAG promoter was able to maintain strong transcriptional activity in rat hepatocytes for at least 120 days in vivo” (page 677, col 2, para 1, last sentence, also see Figure 4). Kosuga teaches that “as the CAG promoter exhibits long-term strong transcriptional activity in rodent liver, it should be appropriate to test novel vector systems in liver-directed gene therapy using an expression cassette containing this promoter” (page 679, col 1, last sentence).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HEK293 cells expressing Tet-R under control of a cellular or partially cellular promoter disclosed by Gall, Hejnar and Chen, by assaying the expression level of transgenes over time disclosed by Kosuga to obtain an HEK293 cell line with stable Tet-R expression with a reasonable expectation of success. Since Kosuga uses the same CAG promoter showing “long-term strong transcriptional activity” (see above), one of ordinary skill in the art would have been motivated to make this modification in order to assay Tet-R expression level in transfected HEK293 cells over time to obtain a 293 cell line with stable Tet-R expression.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gall et al (WO 2007/073513A2, cited in IDS 04/27/2020) in view of Hejnar et al (Virology, 1999, 255(1): 171-81, abstract. Cited in IDS 04/27/2020) and Chen et al (PLoS ONE, 2011, 6(8): e23376, PTO-892), as applied to claim 1 above, and further in view of Pallant et al (GB 2540786A, cited in IDS 04/27/2020).
Claim 7 is directed to a 293 cell line expressing Tet-R under control of a cellular or partially cellular promoter wherein the gene encoding Tet-R is codon optimized for expression in eukaryotic cells. 
As discussed above, Gall teaches a 293 cell line expressing Tet-R under control of an RSV promoter. Hejnar teaches the RSV promoter is sensitive to methylation mediated inhibition. Chen teaches CAG promoter yields the highest level of reporter expression in ES cells and HEK293T cells compared to other 8 ubiquitous promoters (see above). 
However, Gall, Hejnar and Chen do not teach the Tet-R coding sequence is codon optimized. 
Pallant teaches two codon optimized Tet-R sequences (humCO-TetR and GSKCO-TetR) wherein the sequences are optimized for expression in human cells (abstract). Example 2 shows that “there appear to be a greater amount of TetR protein in the humCO-TetR and GSKCO-TetR samples compared to the WT-TetR and pcDNA6/TR. Furthermore, the codon optimization of GSKTetR appeared to be capable of increasing protein expression 2 fold” (page 14 last line to page 15 lines 1-3, Fig 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HEK293 cells expressing Tet-R under control of a cellular or partially cellular promoter disclosed by Gall, Hejnar and Chen, by substituting the TetR coding sequence with codon optimized sequence for expression in eukaryotic cells disclosed by Pallant to obtain an HEK293 cell line with codon optimized Tet-R sequence with a reasonable expectation of success. Since Pallant shows the codon optimized TetR sequence results in higher expression of TetR, one of ordinary skill in the art would have been motivated to make this modification in order to obtain higher level of TetR expression to achieve tighter control over transgene under control of TetO.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gall et al (WO 2007/073513A2, cited in IDS 04/27/2020) in view of Hejnar et al (Virology, 1999, 255(1): 171-81, abstract. Cited in IDS 04/27/2020) and Chen et al (PLoS ONE, 2011, 6(8): e23376, PTO-892), as applied to claims 1 and 13 above, and further in view of Meruelo et al (WO 2017/152042 A2, PTO-892) and Kantner et al (Neoplasia, 2013, 15, 1292-1300. PTO-892).
Claim 14 is directed to a 293 cell line expressing Tet-R under control of a cellular or partially cellular promoter further comprising a viral genome and a heterologous gene under the control of a promoter comprising one or more TetO, wherein the heterologous gene is strings encoding for neo-epitopes. 
As discussed above, Gall teaches a 293 cell line expressing Tet-R under control of an RSV promoter, wherein 293 cells comprise an adenoviral genome and a heterologous gene under the control of a promoter comprising one or more TetO (Gall, Examples 3-5). Hejnar teaches the RSV promoter is sensitive to methylation mediated inhibition. Chen teaches CAG promoter yields the highest level of reporter expression in ES cells and HEK293T cells compared to other 8 ubiquitous promoters (see above). 
However, Gall, Hejnar and Chen do not teach the heterologous gene is strings encoding for neo-epitopes.
Meruelo teaches a viral vector expressing multiple epitopes of tumor associated antigens in which each epitope is separated by a processing or enzyme cleavage site (title, abstract). Meruelo teaches that the term tumor-associated antigen includes proteins or peptide antigens that arise from mutations of wildtype cellular proteins, including neo-epitopes and neo-antigens (page 22, line 20). Meruelo teaches that “the molecularly engineered viral vectors described herein provide an efficient and effective delivery system designed to harbor the genetic information of one or more tumor antigens (also called tumor associated antigens) as multiple selected epitopes of the tumor associated antigen, including neo-epitopes, and to initiate and perpetuate a specific immune response” (page 30, line 22). Meruelo teaches multiple neo-epitopes like K-ras, ETV6-AML1 (Meruelo claim 6). Meruelo teaches the multiple epitopes can “generate an anti-cancer or anti-tumor immune response in which high levels of effector T cells increase the survivability of tumored mammalian subjects and result in epitope spreading, thus providing a further enhancement of the immune response” (abstract). Thus Meruelo teaches a heterologous gene of a string encoding for neo-epitopes in a viral vector.  
Kantner teaches the effect of chromosomal translocation of ETV6/RUNX1 (same as ETV6-AML1 taught by Meruelo, which results in generation of neo-epitopes) in a transgenic mouse model. Kantner teaches that ETV6/RUNX1 transgenic pro-B cell lines and bone marrow cells “display elevated levels of reactive oxygen species (ROS)” (abstract, page 1297, col 1, last paragraph, Fig. 3) and “increased DNA damage” (abstract, page 1297, col 2, para 2, Fig. 4). Kantner teaches that ETV6/RUNX1 leads to increased ROS levels, which increase genetic instability and double-strand breaks and transform preleukemic clones to leukemic cells (abstract). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HEK293 cells expressing Tet-R under control of a cellular or partially cellular promoter wherein 293 cells comprise an adenoviral genome and a heterologous gene under the control of a promoter comprising one or more TetO disclosed by Gall, Hejnar and Chen, by substituting the heterologous gene with strings encoding for neo-epitopes disclosed by Meruelo to obtain an HEK293 cell line expressing Tet-R and multiple neo-epitopes under control of the promoter comprising TetOs with a reasonable expectation of success. Meruelo teaches multiple epitopes, including neo-epitopes can generate enhanced anti-tumor immune response (see above). Furthermore, Kantner teaches chromosomal translocation of ETV6/RUNX1, which generates neo-epitopes, leads to genetic instability and cell malignancy transformation (see above), which interfere with viral production in 293 cells.  Thus, one of ordinary skill in the art would have been motivated to make this substitution in order to successfully make viral particles with multiple neo-epitopes for cancer vaccine and cancer therapies.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianjian Zhu whose telephone number is (571)272-0956. The examiner can normally be reached M - F 8:30AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANJIAN ZHU/Examiner, Art Unit 1631                                                                                                                                                                                                        
/ARTHUR S LEONARD/Examiner, Art Unit 1631